Citation Nr: 1446488	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  10-39 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for post-operative chronic left scrotal abscess.  

2.  Whether new and material evidence has been received to a claim of entitlement to service connection for depressive neurosis.  

3.  Entitlement to service connection for depressive neurosis.

4.  Entitlement to service connection for a psychiatric disorder other than depressive neurosis.  

5.  Entitlement to service connection for alcohol and cocaine dependence, including as secondary to a psychiatric disorder.   

6.  Entitlement to an increased rating for tinnitus, currently rated as 10 percent disabling.  

7.  Entitlement to Dependents' Educational Assistance (DEA) benefits pursuant to 38 U.S.C. Chapter 35.

8.  Entitlement to a total rating for compensation based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida dated in October 2009, December 2011, and April 2014.  The Veteran testified at a video conference hearing before the Board in April 2014.  

In an April 2014 rating decision, the issues of entitlement to DEA and a TDIU were denied.  The Veteran submitted a notice of disagreement with regard to these issues in April 2014.  The Veteran is entitled to a statement of the case (SOC) addressing his disagreement with the denial of the claim for entitlement to DEA.  Manlincon v. West, 12 Vet. App. 238 (1999).   With regard to the claim of entitlement to a TDIU, the determination as to whether he is entitled to a TDIU is part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the Board has jurisdiction over this matter, the claim for TDIU is remanded to the Agency of Original Jurisdiction (AOJ) for further development, as discussed more fully below.
 
Additionally, the issues of entitlement to a compensable rating for post-operative chronic left scrotal abscess, entitlement to service connection for a psychiatric disorder including depressive neurosis, and entitlement to service connection for alcohol and cocaine dependence are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if any further action is required on his part.  


FINDINGS OF FACT

1.  Service connection for depressive neurosis was last denied by a rating decision dated in April 1976.  The Veteran did not appeal the denial.

2.  The evidence received since the April 1976 rating decision is new and material and raises a reasonable possibility of substantiating the underlying claim of service connection for depressive neurosis.

3.  In November 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of the claim for an increased rating for tinnitus is requested.



CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a previously denied claim of service connection for depressive neurosis has been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  The criteria for withdrawal of the appeal of the claim for an increased rating for tinnitus by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence - Depressive Neurosis

The Veteran originally submitted a claim of entitlement to service connection for depressive neurosis in November 1975.  The claim was denied in an April 1976 rating decision.  The Veteran was notified of the denial in a letter dated in May 1976.  The Veteran did not appeal that decision and the RO decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  As a result, service connection for depressive neurosis may now be considered on the merits only if new and material evidence has been received since the time of the April 1976 final adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013); Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

At the time of the prior final denial of the claim of entitlement to service connection for depressive neurosis the evidence consisted of the Veteran's service treatment records (STRs), a VA treatment report dated in February 1976, and a VA examination report dated in May 1976.  

The Veteran's STRs do not reflect any complaints, findings, or treatment for a psychiatric disorder.  

A VA treatment report dated in February 1976 reflects treatment for depressive neurosis and alcohol abuse.  

The May 1976 VA psychiatric examiner indicated that the Veteran had no current clear cut psychiatric disorder and no clear cut psychiatric disorder in the past.  

The RO denied the claim in an April 1976 rating decision and notified the Veteran of the denial in a May 1976 letter.  The basis of the denial of the claim was that there was no nervous condition shown in service and depressive neurosis was found on a current hospital report.    

The Veteran submitted the current claim to reopen his claim for service connection for a psychiatric disability in January 2011.  Evidence associated with the claims file since the final prior denial consists of additional VA treatment reports, private treatment reports, various VA examination reports, statements from the Veteran and his representative, and the Veteran's testimony from an April 2014 video conference hearing.  

Because the evidence received since the prior denial was not previously of record, and because it addresses specifically the issue before the Board, the Board finds that the new evidence is material.  38 C.F.R. § 3.156 (2013).  Since the final prior decision, the Veteran has submitted evidence in the form of his testimony which suggests a continuity of psychiatric symptoms since service.  He has also submitted evidence of treatment for psychiatric disorders since service.  At the time of the prior final denial, there was no report of a continuity of psychiatric symptomatology since service.  Consequently, the Board concludes that the evidence is neither cumulative nor redundant, and that it raises a reasonable possibility of substantiating the claim.

Accordingly, the claim of service connection for depressive neurosis is reopened.  The claim will be remanded for additional development.

Increased Rating for Tinnitus

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, in a document signed and dated in October 2013, has withdrawn the appeal with regard to the issue of entitlement to an increased rating for tinnitus and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The claim of entitlement to service connection for depressive neurosis is reopened.   To that extent only, the appeal is granted.

The appeal is dismissed with regard to the claim of entitlement to an increased rating for tinnitus.  


REMAND

A review of the claims file reflects that a remand is necessary before a decision on the remaining claims can be reached.  

With regard to the claim for an increased rating for post-operative chronic left scrotal abscess, the Veteran testified that during the pendency of the appeal he had surgery for his left scrotal abscess.  He reported that he currently suffers from atrophy of both testicles.  The Veteran was last afforded a VA examination to assess the severity of his service-connected disorder in August 2009, more than five years ago.  In order to assess the current severity of the service-connected left scrotal abscess, the Veteran should be afforded a VA examination.  

With regard to the claim of entitlement to a TDIU, the law provides that a TDIU may be granted upon a showing that the veteran is unable to secure or follow a substantially-gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

In this case, the record demonstrates that the Veteran is currently unemployed. While the Veteran has been afforded several VA examinations pursuant to his claims of entitlement to service connection and increased ratings claims, an opinion as to the functional effect of all of his service-connected disabilities relative to his employability has not been rendered.  The Board therefore finds that the Veteran should be afforded an appropriate VA examination to determine whether he is unable to secure or maintain substantially-gainful employment as a result of his service-connected post-operative chronic left scrotal abscess, and/or other service-connected disabilities.

With regard to the claims of entitlement to service connection for a psychiatric disorder and cocaine and alcohol dependence, the Veteran was afforded a VA examination in May 2011.  At that time the Veteran was diagnosed with depression, alcohol dependence, and cocaine abuse.  The examiner indicated that it was not possible to separate out the symptoms for each diagnosis.  The examiner opined that the Veteran's depression was less likely than not related to service because the depression began after problems with the Veteran's second marriage.  However, the Veteran testified that he has had psychiatric symptomatology since his active service.  The Veteran also indicated that his depression was secondary to his service-connected post-operative chronic left scrotal abscess.  The Board finds that the May 2011 VA examination report is inadequate to the extent that it fails to address the Veteran's report of a continuity of symptomatology since service. Therefore, the Veteran should be afforded an additional VA psychiatric examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

With regard to the issue of entitlement to DEA, as noted, in April 2014, the Veteran expressed disagreement with an April 2014 rating decision which denied entitlement to DEA.  However, the RO did not issue a statement of the case with regard to this issue.

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the matter for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

VA treatment reports dated through July 2012 have been associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  If the Veteran identifies any additional VA or private treatment records, those records should be obtained after obtaining any necessary releases for information.  

2.  Following completion of the above, schedule the Veteran for a VA urology examination to determine the severity of the service-connected post-operative chronic left scrotal abscess.  The examiner must review the claims file and should note that review in the report.  All necessary studies and tests should be conducted.  Include a review of the relevant medical history, including any relevant surgical history or recommendations for surgery, resulting hospitalization, drug therapy, and any other relevant treatment.  Fully describe all symptoms attributable to the diagnoses provided and manifestations identified.  The examiner should specifically indicate whether there is atrophy of the left and right testicles and, if atrophy of either testicle is found, the examiner should indicate whether such atrophy is caused or aggravated by the service-connected chronic left scrotal abscess.   The examiner should also provide an opinion should as to whether the Veteran's service-connected disability has resulted in marked interference with employment or functional effects which render the Veteran unable to secure or follow substantially gainful employment.  If the Veteran is found to be capable of work, the examiner should state what type of work is possible and what accommodations would be necessary due to the service-connected disability.

3.  With regard to the claims of entitlement to service connection for a psychiatric disability and alcohol and cocaine dependence, following completion of the development requested in paragraph 1, above, schedule the Veteran for a VA mental disorders examination with an appropriate examiner.  The examiner must review the claims file and must note that review in the report.  Any necessary tests, including psychiatric testing, should be obtained.  The examiner should elicit a complete medical history from the Veteran.  The examiner must consider the Veteran's statements regarding a continuity of psychiatric symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a complete rationale for any opinion expressed.  The examiner should provide the following information:

a) Provide a full multiaxial diagnosis pursuant to DSM-IV. 

b) With regard to the variously diagnosed psychiatric disorders of record, including major depressive disorder and depression, the examiner should specifically state whether it is at least as likely as not (50 percent or greater probability) that any of those disorders, or any other diagnosed mental disorder, is of service onset or otherwise related to active service or was caused or aggravated (increased in severity beyond the natural progress of the disorder) by the service-connected post-operative chronic left scrotal abscess.
 
c)  If the examiner determines that the Veteran's claimed psychiatric disorder(s) is(are) related to service or to a service-connected disorder, the examiner should provide an opinion as to whether the Veteran's diagnosed alcohol and cocaine dependence are caused or aggravated (increased in severity beyond the natural progress of the disorder) by the psychiatric disorder(s).  

4.  After completion of necessary notice, development, and procedural processing, issue a statement of the case adjudicating the claim of entitlement to DEA. Advise the Veteran that he does not have a perfected appeal as to this issue and advise the Veteran of the time limitation for perfecting an appeal. 

5.  Then, readjudicate the service connection, increased rating and TDIU claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.   Then, return the case to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


